NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARY F. RODRIGUEZ,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,_
Responden,t.
2011-3035
Petition for review of the Merit Systems Protection
B0ard in case no. DC844EO90636-I-1.
ON MOTION le
0 R D E R
Ma1'y F. R0driguez moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THA'1‘:
The motion is granted

RODRIGUEZ V. OPM
JAN 1 9 2011
CCI
S
20
Mary F. Rodriguez
E11en M. Lynch, Esq.
FoR THE CoURT
/S/ J an H0rbaly
Date J an Horba1y
C1erk
U.S. COURT
THE FED
inez
Q'l1
535
EA
.1m1 9 2011 t
LS FOR
RCUlT
lAN|URBAW
CLEHi
s